Citation Nr: 1108082	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-26 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a follicular cyst of the scrotal region.

3.  Entitlement to service connection for a urinary condition manifested by pyuria.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of July 2008 from the Winston-Salem North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied these claims.

The record reflects that the Board received new evidence from the Veteran that was associated with the claims folder after the issuance of the July 2009 statement of the case (SOC).  The RO has not considered the evidence in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  No waiver of initial RO consideration is currently of record.  The newly submitted evidence consists of VA medical records and private records addressing laboratory findings for kidney disorders and anemia, and provide no evidence pertaining to the issues of hearing loss or scrotal cyst.  Thus, they are not probative to these two issues decided below; therefore, a remand for RO consideration with regard to these two issues is not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  The new evidence may pertain to the claim for service connection for a urinary condition, and that is discussed in the REMAND below.

The Board has classified the issue of entitlement to service connection for follicular cyst to be that of follicular cyst of the scrotal region as the evidence reflects that the claimed cyst has been shown to be in the scrotal region.  

The issue of entitlement to service connection for a urinary disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The competent medical evidence reflects that the Veteran does not have a current hearing loss disability affecting either ear.  

2.  The competent medical evidence does not reflect that the Veteran's follicular cyst condition of the scrotal region began in service, or is causally related to active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A follicular cyst of the scrotal region was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the Veteran's claim on appeal was received January 2007 and a duty to assist letter was sent in December 2007 prior to the July 2008 denial of this claim on the merits.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of his and VA's respective duties.  The duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant to this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  The Veteran did not indicate VA or Social Security records existed in regards to this claimed hearing loss and scrotal cyst after being requested to advise the VA of such information.  The Board reminds the Appellant that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Some private medical records were obtained as were some VA records shown not to be pertinent to the claim (as discussed in the Introduction).  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran did receive a VA examination in May 2008 for hearing loss and June 2008 for scrotal cyst.  Although the June 2008 examination did not include a complete review of the records in the claims folder, to include the complete service treatment records, further VA examination is not necessary as the preponderance of the evidence reflects there to have been no treatment for this condition shown in service, and the Veteran is not claiming this condition on any basis other than direct service connection.  Thus no prejudice to the Veteran is shown and no further examination is necessary in light of this.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in December 2007.

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless error).

II. Service Connection

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in- service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board notes that lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (nonprecedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

(A).  Hearing loss

The Veteran claims entitlement to service connection for bilateral hearing loss.

Before service connection may be granted for hearing loss, that hearing loss must be of a particular level of severity.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss. Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

Service treatment records show findings suggestive of normal hearing on the audiological testing done in the June 1965 entrance examination, with no history or complaints of hearing or ear problems shown on the accompanying report of medical history.  The service treatment records are silent for any hearing loss or other ear problems.  His separation examination of January 1968 again shows findings suggestive of normal hearing on the audiological testing done, with no history or complaints of hearing or ear problems shown on the accompanying report of medical history.  

As far as exposure to acoustic trauma, the RO has conceded that the Veteran had military noise exposure.  Thus the outcome of this claim is dependent on whether the Veteran has a current hearing loss disability that is linked to such exposure.

The report of a May 2008 VA hearing disorders examination revealed the following findings on audiological testing.  At 500, 1000, 2000, 3000 and 4000 Hertz, for the right ear, it was measured at 5 decibels from 500 through 3000 Hertz, with the measurement at 4000 Hertz at 10 decibels.  For the left ear, his hearing measured 5 decibels at 500 and 1000 hertz, 10 decibels at 2000 and 3000 Hertz, and for 4000 Hertz, it measured 15 decibels.  His CNC score was 98 percent for the right ear and 100 percent for the left ear.  The diagnosis was that the hearing was normal through speech, with borderline normal hearing through 6000 Hertz.  The examiner noted that as the Veteran's hearing was not disabled at present; no opinion regarding the etiology of any hearing problems was needed.

The Veteran submitted no medical evidence pertaining to his claimed hearing loss.  The only evidence submitted by him was his lay contention of having hearing problems.  This included his complaints aired in the May 2008 VA hearing disorders examination of having trouble hearing, with difficulty understanding at church, and tending to read lips a lot at work.  

Based on a review of the foregoing the Board finds that service connection is not warranted for hearing loss.  The medical evidence consisting of the May 2008 VA examination's audiological findings, deemed reliable, revealed that there is no hearing loss disability under the VA criteria.  The Veteran has not submitted any medical evidence to support his contentions that he has a hearing loss disability.   

In addition to the medical evidence, the Board has considered the Veteran's assertions advanced to support this claim.  The Veteran is competent, as a layperson, to report that as to which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran may sincerely believe that has a current hearing loss that is related to service, as a lay person, he is not competent to render a medical diagnosis or etiological opinion. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In this matter there is no current hearing loss disability under the definition of such found at 38 C.F.R. § 3.385, thus service connection is not warranted.

(B) Scrotal Cyst 

The Veteran contends that service connection is warranted for a follicular cyst.  He is noted to have stated that he was treated for such a cyst on March 28, 1968 at the U.S. Army Dispensary in Heilbronn, APO 09176.  Service treatment records reveal no evidence or complaints of a scrotal cyst shown on entrance examination or report of medical history in July 1965.  There is no evidence showing that he was ever treated for, or complained of a follicular cyst of the scrotal region in the service treatment records.  His January 1968 separation examination was negative for any findings or complaints of a follicular cyst.  Likewise workups for genitourinary complaints of pyuria done in February 1968 and March 1968 make no reference to such a cyst.  There is a note dated March 28, 1968 (the same date which Veteran alleged he treated for the cyst), which referred a request to the urology clinic for findings of pyuria on separation examination, but with no mention of any findings of a follicular cyst.  This note also indicated that he failed to report for follow-up.  An April 1, 1968 G-U clinic follow-up is noted to have revealed normal penis and testes on examination.  

The earliest evidence of a follicular cyst in the scrotal region is shown in records from September 2004, when he had a sebaceous cyst removed and the pathology report for a scrotal cyst diagnosed a follicular cyst, infundibular type (epidermal cyst).

The Veteran underwent a VA examination of the genitourinary region in June 2008 which included examination of the scrotal cyst region.  This examination did not include review of the claims folder, but instead relied on the history obtained from the Veteran.  He reported having had a cyst in the right inguinal area close to the scrotum area in 1968.  The cyst was said to be a follicular cyst and was irritating when he walked, so he had it removed in 1968.  Currently he reported some itching of the healed surgical scar and indicated that he treated it with steroid creams with some effectiveness.  Other than the occasional itching of the scar, he reported no other complaints.  Examination revealed a healed surgical scar from a follicular cyst that measured 0.8 by 0.25 centimeters.  The scar was soft, without atrophy, scaly lesions, depression or elevation, edema, inflammation or pain to touch.  The scar was stable without ulceration or skin breakdown.  Other than some slight hyperpigmentation, no other significant findings were shown on examination.  The examiner noted that while the Veteran had claimed to have an itching condition, no apparent scales were noted over the scar.  This was likely related to the fact that he applied the steroid cream over the scar prior to examination.  The diagnosis was status post follicular cyst removal of the right inguinal area during service with residuals healed surgical scar.  

Thereafter the medical evidence is devoid of any findings or reference to a follicular cyst of the scrotal region.

Based on a review of the foregoing the Board finds that service connection is not warranted for residuals of a follicular cyst of the scrotal region.  While the June 2008 VA examination provided an opinion that appears to link the residual scar to service, the Board notes that such opinion is based on a history provided by the Veteran of treatment for a cyst in the service, which is not credible as such history is directly contradicted by the findings of normal testes shown on April 1, 1968 after he apparently failed to report for follow-up on March 28, 1968 the date he claimed to have been treated for the cyst.  Thus the etiological opinion in this examination is not credible, as it was based solely on the Veteran's lay history, and not based on review of the claims folder which would show no evidence of a cyst treated in service.  

While the Veteran is competent to provide lay evidence regarding observable symptoms and has asserted recurrent cyst symptomatology beginning in service and continuing since service, such history is substantially rebutted by the contradictory evidence described above in the service treatment records, and the complete absence of medical evidence showing the presence of a cyst until 2004.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).

In sum, the preponderance of the evidence reflects that the Veteran's scrotal cyst was not manifested in service, and is not shown to have been manifested until September 2004, decades after service.  The application of the benefit of the doubt does not apply in this instance.  Service connection for a cyst in the scrotal region is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a follicular cyst of the scrotal region is denied.


REMAND

With regard to the issue of entitlement to service connection for a genitourinary condition manifested by pyuria, the Board finds that further development is necessary.  The Board notes that the service treatment records do show treatment and testing for urinary complaints of pyuria between January 1968 and March 1968.  The June 2008 VA genitourinary disorders examination did not include review of the claims file.  In light of these potentially significant urinary findings shown in the service treatment records, review of the claims folder to include these records is necessary.  Reexamination of the Veteran should also be conducted, to include appropriate testing to determine his current urinary condition, if any, and its relationship to that treated in service.  

Furthermore, the Veteran submitted additional medical evidence from 2009 and 2010 which appears to include some laboratory test results that could be pertinent to his claimed urinary tract condition.  Such evidence should also be reviewed by the examiner.  In addition, the evidence from 2009-2010 was not reviewed by the AOJ, and the Veteran has not waived AOJ review.  

Finally, given the lack of records addressing urinary problems since service, the Veteran should be given another opportunity to submit records showing ongoing problems.  

VA's duty to assist the Veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the Veteran's disability. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he identify all sources of treatment for any urinary tract disorder since his discharge from service.  He should be asked to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non- response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims. 38 C.F.R. § 3.159 (2010).

2.  Thereafter, following the completion of the above, the AOJ should schedule the Veteran for examination by an appropriate specialist to determine the nature and etiology of his claimed genitourinary disorder.  The specialist should determine whether any claimed genitourinary disorder(s) is/are likely due to or aggravated by service.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior to conduction and completion of the examination and the examination reports must be annotated in this regard.  The examiner is requested to review the pertinent medical records, examine the appellant and provide a written opinion as to the presence, etiology and onset of his claimed genitourinary disorder.  Specifically the examiner is requested to provide an opinion as to:  (a) whether the Veteran has a current genitourinary disorder; (b) whether any diagnosed genitourinary disorder at least as likely as not (i.e., at least a 50/50 probability) was caused or aggravated by service.  

In addressing the matter of the likely etiology of the condition, the examiner must address the service treatment records, which include records showing treatment for genitourinary problems in service throughout February and March 1968.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

3.  Following completion of the above development, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the Veteran's claim.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


